Title: To George Washington from Major General Israel Putnam, 25 October 1777
From: Putnam, Israel
To: Washington, George



Dear General
Fis[h] kill [N.Y.] Octr 25th 1777

I have been honrd with the recept of your two Favours of the 15th & 19th Inst.—and have the pleasure to acquaint you that after a Tedious march we are returned to this place, the Fleet passed down by here yesterday, & did but little dammage on their return.
Some heavy Artillery & a reinforcement of Continental Troops, I am Informed by Genl Gates, are on their way to Join me—by a deserter & two of our people, who escaped from the Enimy, at Verplank’s point, day before yesterday I am Informed, that four Regiments are gone from N. york to reinforce Genl How which Caused Genl Vaughn’s hasty return down the river, probably to increase the reinforcement as fifteen hundred of the york militia are ordered to be draughted to

Supply their place at N. york—I Trust & hope the Succour they are Sending will arrive too late to releive Genl How.
we have Collected twenty three boats that escaped the Enemy, Some of which want repairing—besides the boat Supposed to be left up Esopus Creek & the Row Galley, which have not been reconnoitured.
I Shall order the boats that want repairing to be repaired & Some new Ones to be built immediatly[.] With esteem & respect I am affectionately your most obedient humble Servant

Israel Putnam

